—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*944The Board found that although claimant had received a poor evaluation and was warned that he would be fired if his work did not improve, there was still no decision made by the employer to discharge claimant. The Board concluded that claimant resigned after receiving an unsatisfactory rating and that this was not good cause for leaving his employment. The Board’s decision is supported by substantial evidence and must therefore be upheld. Claimant’s contentions to the contrary raise questions of credibility which were for the Board to resolve.
Cardona, P. J., Mikoll, Mercure, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.